DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 11-13 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over WO 2016/015520 A1 (“Li”) in view of Theurer (US 4,718,352) and Mohr (US 2007/0256842 A1).
Referring to Claim 11: Li teaches an on-track work or rescue vehicle, comprising: 
a drive (1); 
a liquid tank (3, 4) supported on the vehicle (see attached machine translation, abstract); 
a liquid spraying device (7) connected to said liquid tank for producing a spray mist; and 

	Li does not specifically teach that the drive is configured for operation, at least for a limited duration, without ambient air. However, Theurer teaches a rescue vehicle with emergency engine actuation, wherein the diesel engine (9) is equipped with tanks of compressed air (11) to supply the engine with oxygen in railway tunnels (abstract) (Figs. 1 and 2). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, for Li to use a drive configured for operation without ambient air, as taught by Theurer, in order to operate the drive in limited oxygen environments, such as a tunnel.
	Li does not teach a fan for producing a spray mist. However, Mohr teaches a fire fighting system, wherein a fan blower (34) is mounted on a vehicle (Figs. 2-4) behind a water nozzle (44, 62, 82) for producing a spray mist useful for driving cold water droplets into the fire and dropping the temperature considerably at the fire’s edge to prevent the fire from further spreading (Para. [0012]). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, for Li to use a fan for producing a spray mist, as taught by Mohr, in order to drive cold water droplets into the fire and drop the temperature considerably at the fire’s edge to prevent the fire from further spreading. 

Referring to Claim 12: Li further teaches a work or rescue vehicle specifically configured for fire-fighting and/or rescue of persons in tunnels (abstract) or subway tubes.

Referring to Claim 13: Li further teaches a work or rescue vehicle, comprising a formation of coupled cars (1 and 3-6), including a tank car (3, 4) (abstract) (Fig. 1).

Referring to Claim 19: Li does not specifically teach spraying devices for liquid mist cooling of drive components arranged at an outer side of the vehicle. However, Mohr teaches a fire fighting system, wherein a fan blower (34) is mounted on a vehicle (Figs. 3 and 4) behind a water nozzle (62, 82) for producing a spray mist useful for driving cold water droplets into the fire and dropping the temperature considerably at the fire’s edge to prevent the fire from further spreading (Para. [0012]). Mohr’s system is also capable of performing the intended use of spraying cooled mist onto vehicle drive components (see Figs. 2-4). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, for Li to use a liquid cooled fan spraying device, as taught by Mohr, in order to drive cold water droplets into areas and prevent fire damage to equipment and persons.

Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Li in view of Theurer, Mohr and Woodard (US 1,868,340)
Referring to Claim 14: Li does not specifically teach that said tank car has two three-axle bogies. However, Woodard teaches a railway vehicle supporting structure, comprising a fuel or water (page 1, line 13) tender tank (C) car supported by two three-axle bogies (B) (page 1, lines 67-70) (Fig. 1). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, for Li to .

Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over Li in view of Theurer, Mohr and EP 0887243 A2 (“Marte”).
Referring to Claim 15: Li does not specifically teach that said drive comprises hydrostatic drive units. However, Marte teaches a fire brigade vehicle for road and railway operation, wherein the “the rail travel drive is a hydraulic motor (28,29), driven from the vehicle (1) engine via a hydraulic pump (8).” (Attached English abstract). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, for Li to use hydrostatic drive units, as taught by Marte, in order to provide enhanced torque and power.

Claims 16 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Li in view of Theurer, Mohr and Minovitch (US 3,954,064).
Referring to Claim 16: Li does not specifically teach a compressed-air container configured for supplying a driver's cabin with air. However, Minovitch teaches a rapid transit system, wherein the “The cabin of each car is pressurized to atmospheric pressure and equipped with its own life support equipment and environmental control systems that includes pressurized air tanks, air conditioners and circulators, temperature and humidity regulators, carbon dioxide removal systems, air purifiers, lighting, etc., with adequate reserves.” (Col. 16, lines 13-19). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed 

Referring to Claim 17: Li does not specifically teach that said drive comprises a combustion engine configured to be operated for a limited time with air from said compressed-air container. However, Theurer teaches a rescue vehicle with emergency engine actuation, wherein the diesel engine (9) is equipped with tanks of compressed air (11) to supply the engine with oxygen in railway tunnels (abstract) (Figs. 1 and 2). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, for Li to use a drive configured for operation with compressed air containers, as taught by Theurer, in order to operate the drive in limited oxygen environments, such as a tunnel.

Claims 20-22 are rejected under 35 U.S.C. 103 as being unpatentable over Li in view of Theurer, Mohr and Herscovitch (US 3,709,153).
Referring to Claim 20: Li does not specifically teach a mechanical coupling disposed on at least one front side of the vehicle. However, Herscovitch teaches a convertible rail-highway traction vehicle having an automatic coupler (9) (Col. 2, line 59) at the front side of the vehicle (Fig. 1) for coupling to a railcar for pulling and pushing (Col. 1, lines 38-45). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, for Li to use an automatic coupler at the front side of the vehicle, as taught by Herscovitch, because these types of automatic couplers are 

Referring to Claim 21: Li does not specifically teach that said mechanical coupling is a remote-controllable coupling or an automatic coupling. However, Herscovitch teaches a convertible rail-highway traction vehicle having an automatic coupler (9) (Col. 2, line 59) for coupling to a railcar for pulling and pushing (Col. 1, lines 38-45) (Fig. 1). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, for Li to use an automatic coupler at the end of the vehicle, as taught by Herscovitch, because these types of automatic couplers are well-known in the art as a means for connecting a driven vehicle to a railcar for towing purposes.

Referring to Claim 22: Li in view of Theurer and Mohr, as applied to claim 11, teaches a method for fire fighting and/or rescuing persons in a tunnel (Para. [0002]) or subway tube, the method comprising:
providing a work or rescue vehicle according to claim 11 (see claim 11 rejection above).
	Li does not specifically teach moving the work or rescue vehicle in a direction of a damaged rail vehicle while the fan is switched on. However, Mohr teaches a fire fighting system, wherein a fan blower (34) is mounted behind a water nozzle (82) on a boom (70) of a mobile fire fighting vehicle (32) with a water storage tank (46) (Fig. 4) for directing a stream of cold water (84) that will extinguish a fire (Para. [0030]). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, for Li to use a mobile fan to approach a damaged rail vehicle that is 
	Li does not specifically teach coupling the damaged rail vehicle to the work or rescue vehicle, and pulling or pushing the damaged rail vehicle from the tunnel or the subway tube. However, Herscovitch teaches a convertible rail-highway traction vehicle having an automatic coupler (9) (Col. 2, line 59) that engages a railcar coupler (Col. 3, lines 12-14) for pulling and pushing (Col. 1, lines 38-45) (Fig. 1). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, for Li to use an automatic coupler to automatically couple a damaged rail vehicle for pulling or pushing, such as the coupler taught by Herscovitch, because these types of automatic couplers are well-known in the art as a means for connecting a driven vehicle to a railcar for towing purposes.

Claims 11 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Li in view of CN 102114849 A (“Du”) and Mohr.
Referring to Claim 11: Li teaches an on-track work or rescue vehicle, comprising: 
a drive (8); 
a liquid tank (11) supported on the vehicle (Fig. 1); 
a liquid spraying device (10) connected to said liquid tank for producing a spray mist (see attached EPO machine translation, Para. [0021]); and 
wherein the work or rescue vehicle (1) is configured as a traction vehicle for pulling or pushing another rail vehicle (detachable connections 12, i.e., couplers, at the front and 
	Li does not specifically teach that the drive is configured for operation, at least for a limited duration, without ambient air. However, Du teaches an electric emergency rescue trolley, wherein the vehicle is “capable of driving to operate under the states of special environments and disasters without oxygen ingredient, such as . . . fire disaster.” (Attached English abstract). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, for Li to use an electric drive configured for operation without ambient air, as taught by Du, in order to operate the drive in special environments such as a fire disaster.
	Li does not teach a fan for producing a spray mist. However, Mohr teaches a fire fighting system, wherein a fan blower (34) is mounted on a vehicle (Figs. 2-4) behind a water nozzle (44, 62, 82) for producing a spray mist useful for driving cold water droplets into the fire and dropping the temperature considerably at the fire’s edge to prevent the fire from further spreading (Para. [0012]). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, for Li to use a fan for producing a spray mist, as taught by Mohr, in order to drive cold water droplets into the fire and drop the temperature considerably at the fire’s edge to prevent the fire from further spreading. 

Referring to Claim 18: Li does not specifically teach that said drive comprises electric motors to be operated by way of a power storage device disposed on the work or rescue vehicle. However, Du teaches an electric emergency rescue trolley, wherein the .

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure because the references relate to fire rescue: 
EP-3795444-A1; EP-1391364-A1; US-20060260824-A1; US-20100252284-A1.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ZACHARY L KUHFUSS whose telephone number is (571)270-7858. The examiner can normally be reached Monday - Friday 10:00am to 6:00 pm CDT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Samuel (Joe) Morano can be reached on (571)272-6682. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/ZACHARY L KUHFUSS/Primary Examiner, Art Unit 3617